Citation Nr: 0421414	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  95-28 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
a left ear hearing loss and assigned a noncompensable rating, 
and denied service connection for a right ear hearing loss.

An April 1997 Board decision granted service connection for a 
right ear hearing loss and determined that the remaining 
issue on appeal should no longer be entitlement to a 
compensable rating for service-connected hearing loss of the 
left ear but, rather, entitlement to an initial compensable 
rating for service-connected bilateral hearing loss.  

In May 2000 the veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board Hearing in St. 
Petersburg, Florida.

In October 2000 the Board remanded the issue to the RO with 
instructions to schedule the veteran for a VA audiology 
examination to determine the current severity of his service-
connected bilateral hearing loss, and to review the veteran's 
claim under the amended schedular rating provisions 
pertaining to the evaluation of hearing loss.

In August 2001, following a VA audiology examination in March 
2001, the RO rated the bilateral hearing loss as 
noncompensable.

In May 2004, following a VA audiology examination in March 
2004, the RO continued the noncompensable rating for 
bilateral hearing loss.



FINDINGS OF FACT

1.  The veteran's hearing loss of the right ear currently is 
manifested by a puretone threshold decibel loss at 1000, 
2000, 3000, and 4000 Hertz of  20, 45, 75, and 85 
respectively.  The puretone threshold average of the decibel 
loss at 1000, 2000, 3000, and 4000 Hertz is 56.  The speech 
recognition score is 92 percent.
2.  The veteran's hearing loss of the left ear currently is 
manifested by a puretone threshold decibel loss at 1000, 
2000, 3000, and 4000 Hertz of 25, 90, 90, and 90 
respectively.  The puretone threshold average of the decibel 
loss at 1000, 2000, 3000, and 4000 Hertz is 74.  The speech 
recognition score is 84 percent.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In a July 1997 supplemental statement of the case (SSOC), an 
October 2000 Board decision, an August 2001rating decision, 
an August 2001 SSOC, and a February 2003 SSOC, the RO 
notified the veteran of the evidence necessary to 
substantiate the claim.

In an August 2003 letter to the veteran, the RO notified the 
veteran of the evidence needed to substantiate his claim, 
notified him of the evidence VA had received, notified him 
the evidence VA was responsible for obtaining and would 
attempt to obtain, notified him of the evidence he was 
expected to provide, offered to assist him in obtaining any 
evidence not previously of record, and asked him to use VA 
Form 21-4138 to tell VA about any other records that may 
exist to support his claim.   See Quartuccio, supra. 

The August 2003 letter contains the "fourth element" as it 
specifically asks the veteran to obtain all relevant evidence 
and submit it to VA, to let VA know if there is any other 
evidence or information that he thinks will support his 
claim, and to tell VA of any additional relevant information 
or evidence he wants VA to get for him.  See Pelegrini, 
supra.
The February 2003 SSOC advised the veteran of the change in 
the regulations with respect to determining the appropriate 
rating for hearing disabilities, and the May 2004 SSOC 
advised the veteran of VA's responsibilities to assist the 
veteran in accordance with the provisions of the VCAA.

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made more than 6 years prior to the date the VCAA was 
enacted.  

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The veteran has been repeatedly informed of the evidence 
necessary to substantiate his claim, and has been informed of 
the respective responsibilities of himself and VA as it 
pertains to his claim.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 Over the course of this appeal, the veteran has been given 
three VA audiology examinations; in May 1996, March 2001, and 
March 2004.  Given the foregoing, the Board concludes that VA 
has satisfied the assistance provisions of the VCAA.  An 
adjudication of the appeal at this juncture is proper.

Factual Background

The veteran filed his claim for service connection for 
bilateral hearing loss in January 1994.  Service connection 
for left ear hearing loss was granted in August 1994, and for 
right ear hearing loss in April 1997.  Bilateral hearing loss 
is rated at 0 percent effective January 1994.

A VA audiology examination in May 1996 measured puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
65
75
46
LEFT
20
75
75
85
64

Speech recognition was 90 percent for the right ear and 82 
percent for the left ear. 

A VA audiology examination in March 2001 measured puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
75
85
54
LEFT
20
75
75
90
65

Speech recognition was 96 percent for the right ear and 88 
percent for the left ear. 

The veteran's most recent VA audiology examination in March 
2004 measured puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
75
85
56
LEFT
25
90
90
90
74

Speech recognition was 92 percent for the right ear and 84 
percent for the left ear. 

A May 2004 SSOC continued the noncompensable rating for 
bilateral hearing loss.

Legal Criteria

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claims for increase arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration must be given to 
the question of whether the application of "staged ratings" 
as enunciated in Fenderson, is appropriate.

In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability. 
To do otherwise would be legal error as a matter of law. 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There was a change in the Schedule for Rating Disabilities 
that became effective June 10, 1999.  Audiology reports prior 
to June 10, 1999, are considered for rating purposes under 
the rating criteria in effect prior to that date.  Audiology 
reports from June 10, 1999, and after are considered for 
rating purposes under the rating criteria in effect after 
that date.  38 C.F.R. § 4.85, 4.86.

Audiology examinations for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination tests (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on the intersection of the 
speech discrimination percent (horizontal rows) and the 
puretone threshold average (vertical columns).  38 C.F.R. 
§ 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman Numeral designation for hearing impairment based only 
on the puretone threshold average and is used when indicated 
under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. 
§ 4.85(c).

"Puretone threshold average," as used in Table VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns represent the ear having the 
poorer hearing.  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIA, whichever results in the 
higher number.  That numeral will then be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b).

The alternative methods for evaluating hearing loss set out 
in 38 C.F.R. § 4.86 were not in effect prior to June 10, 
1999.

Analysis

Because of the change in the Schedule for Rating Disabilities 
effective June 10, 1999, the audiology report prior to June 
10, 1999 (the May 1996 VA audiology examination) is 
considered for rating purposes under the rating criteria in 
effect prior to that date.  The March 2001 and March 2004 VA 
audiology examinations are considered for rating purposes 
under the rating criteria in effect from June 10, 1999.


At the time of the May 1996 VA audiology examination, the 
average puretone threshold for the right ear was 46 decibels 
and speech recognition was 90 percent.  When these values are 
entered in Table VI, it results in a Roman numeral 
designation of II for the right ear.  The average puretone 
threshold for the left ear was 64 decibels and speech 
recognition was 82 percent.  When these values are entered in 
Table VI, it results in a Roman numeral designation of IV for 
the left ear.  

Entering a Roman Numeral of IV for the poorer ear and Roman 
Numeral II for the better ear in Table VII results in a 0 
percent evaluation at the time of the May 1996 examination.   
Entitlement to a compensable rating is not shown as of that 
date.

At the time of the March 2001 VA audiology examination, the 
average pure tone threshold for the right ear was 54 decibels 
and speech recognition was 96 percent.  When those values are 
entered into Table VI it results in a Roman numeral 
designation of I for the right ear.  The average pure tone 
threshold for the left ear was 65 decibels and speech 
recognition was 88 percent.  When those values are entered 
into Table VI it results in a Roman numeral designation of 
III for the left ear.

Entering a Roman Numeral of III for the poorer ear and Roman 
numeral I for the better ear in Table VII results in a 0 
percent evaluation at the time of the March 2001 examination.   
Entitlement to a compensable rating is not shown as of that 
date.

At the time of the March 2004 VA audiology examination, the 
average pure tone threshold for the right ear was 56 decibels 
and speech recognition was 92 percent.  When those values are 
entered into Table VI it results in a Roman numeral 
designation of I for the right ear.  The average pure tone 
threshold for the left ear was 74 decibels and speech 
recognition was 84 percent.  When those values are entered 
into Table VI it results in a Roman numeral designation of 
VII for the left ear.

Entering a Roman Numeral of VII for the poorer ear and Roman 
numeral I for the better ear in Table VII results in a 0 
percent evaluation at the time of the March 2004 examination.   
Entitlement to a compensable rating is not shown as of that 
date.

In March 2001, the veteran's puretone threshold was less than 
30 decibels at 1000 Hertz, and more than 70 decibels at 2000 
Hertz for the left ear, making his hearing loss an 
"exceptional pattern of hearing impairment" under 38 C.F.R. 
§ 4.86(b).  This permits the application of either Table VI 
or VIA, whichever results in the higher Roman numeral.  
Entering Table VIA at 65 decibels results in a Roman numeral 
designation of V which is then elevated to the next higher 
level, Roman Numeral VI.   Entering a Roman Numeral of VI for 
the poorer ear and Roman numeral I for the better ear in 
Table VII still results in a 0 percent evaluation at the time 
of the March 2001 examination.   Entitlement to a compensable 
rating is not shown as of that date.

In March 2003, the veteran's puretone threshold was, again, 
less than 30 decibels at 1000 Hertz, and more than 70 
decibels at 2000 Hertz for the left ear, making his hearing 
loss an "exceptional pattern of hearing impairment" under 
38 C.F.R. § 4.86(b).  This permits the application of either 
Table VI or VIA, whichever results in the higher Roman 
numeral.  Entering Table VIA at 74 decibels results in a 
Roman numeral designation of VI, which is then elevated to 
the next higher level, Roman Numeral VII.   Entering a Roman 
Numeral of VII for the poorer ear and Roman numeral I for the 
better ear in Table VII still results in a 0 percent 
evaluation at the time of the March 2001 examination.   
Entitlement to a compensable rating is not shown as of that 
date.

Accordingly, as a 0 percent evaluation is produced under all 
3 VA audiology exams, even when using the rules for 
exceptional patterns of hearing impairment, entitlement to a 
compensable rating for bilateral hearing loss must be denied.






ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



